Citation Nr: 1402243	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic strain, right and left inner thighs, to include as secondary to service-connected mechanical low back pain.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to a disability rating in excess of 40 percent for mechanical low back pain.

4.  Entitlement to a separate rating for radiculopathy of the right lower extremity.

5.  Entitlement to a separate rating for radiculopathy of the right lower extremity.

6.  Entitlement to service connection for a heart disorder, to include hypertension, coronary artery disease, and acute myocardial infarction.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In May 2011, the Board remanded the case for further development which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2013, the Board remanded the case for further development, which included scheduling a VA examination to evaluate the claimed TBI, heart and back disabilities; obtaining additional records, and providing corrective notice.  There has been substantial compliance with the Board's directives, except that a VA examination does not appear to have been scheduled for the claimed heart disability.  Id.

The issues of entitlement to service connection for a heart disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for chronic strain, right and left inner thighs, on the basis that there was no current chronic disability involving the bilateral inner thighs, and no evidence of injury or disease involving the bilateral inner thighs during service.

2.  Evidence received since the March 2006 rating decision is new, but does not relate to any unestablished facts necessary to substantiate the claim, does not raise a reasonable possibility of substantiating the claim, or trigger the duty to assist by providing a medical examination.

3.  The Veteran is presumed to have been in sound condition at entry into service, as clear and unmistakable evidence of a pre-existing TBI disorder is not present. 

4.  The Veteran is not shown to have current TBI residuals that are related to a head injury that occurred in service.

5.  The service-connected mechanical low back pain manifests without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome with a duration of at least 6 weeks during any 12- month period.

6.  Resolving all doubt in the Veteran's favor, there is lumbar radiculopathy affecting the left and right lower extremities that manifests as mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  New and material evidence regarding bilateral leg damage, inner thigh, has not been received since the March 2006 denial of service connection to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

2.  The criteria for service connection for a heart disability to include hypertension, coronary artery disease, and acute myocardial infarction, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a disability rating in excess of 40 percent for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5237 (2013).

4.  The criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2013).

5.  The criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A pre-adjudication letter sent to the Veteran in February 2008 provided defective notice with respect to reopening the previously denied claim for chronic strain, right and left inner thighs.  Corrective notice was sent to the Veteran in March 2013 letter in accordance with Kent v. Nicholson, 20 Vet.App. 1 (2006).  Letters sent to the Veteran in June 2009, February 2013, and March 2013 provided notice of the information and evidence necessary to substantiate the claim for an increased rating and service connection.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

To the extent that the VCAA notice letters came after the initial adjudication of the issues being decided, the timing of the notices did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in July 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

There has been compliance with the duty to assist.  The record in this case includes service treatment records, VA examination reports, VA and private treatment records, and lay evidence.  No additional evidence has been identified by the Veteran that is outstanding.  The Veteran was afforded VA examinations in October 2006, June 2007, November 2009, December 2009, and August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination findings were reported.  As such, the examination reports are adequate to decide the claims.  

In September 2013, the Board remanded the case for further development to include affording the Veteran a VA examination for his claimed TBI disability.  The record shows that the Veteran failed to report for the scheduled examination in June 2013.  Thirty-eight C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  The examination was necessary to establish service connection and the Veteran lacked good cause to miss the scheduled examination.  Therefore, the claim shall be adjudicated on the basis of existing evidence on file.  

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for chronic strain, right and left inner thighs.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection for chronic strain of the bilateral inner thighs was originally denied in a March 2006 rating decision on the basis that there was no current chronic disability involving the bilateral inner thighs, and no evidence of injury or disease involving the bilateral inner thighs during service.  The Veteran did not file a notice of disagreement regarding the March 2006 rating decision.  No new and material evidence was received within one year of the March 2006 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

A statement received from the Veteran in February 2008 was accepted by the RO as an attempt to reopen his claim.  In a rating decision issued in August 2008, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The present appeal ensued.  

Since last final rating decision in March 2006, the record includes VA and private medical records, and statements from the Veteran.  While the evidence is new, none of the evidence shows a current disability of chronic strain of the bilateral inner thighs that is etiologically related to service.  In other words, the newly submitted evidence is not material.  The lack of evidence demonstrating a current chronic disability of the bilateral inner thighs that either manifested in service or is causally related to service or was the basis for the last denial of the claim.  Therefore, any new evidence must relate to these unestablished facts and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The new evidence shows the Veteran has bilateral groin/thigh pain, but there is no competent evidence of any chronic underlying disability of the bilateral groin or thigh.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Even given this standard, the Board finds that the no new and material evidence within the meaning of 38 C.F.R. § 3.156 has been received and the claim is not reopened.  

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  In this case, the Veteran's head injury occurred in 1994 while he was stationed in Okinawa, Japan.  Therefore, 38 U.S.C.A. § 1117 is not applicable.

Under 38 C.F.R. § 3.309(a), tumors (of the brain), brain thrombosis or hemorrhage are considered chronic diseases.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  The Veteran has not been diagnosed with a brain tumor, thrombosis or hemorrhage; therefore, presumptive service connection is not warranted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

Service treatment records show that on entrance examination in March 1993, the Veteran reported a history of a head injury.  The examining clinician's notes indicate that the Veteran fell on his occipital in 1970 and sustained only a laceration; there was no loss of consciousness.  The physical examination of the head and neurologic system was normal.   

The Veteran fell and hit his head on a rock in March 1994.  There is no report of a loss of consciousness.  No residuals from this injury, other than a laceration, are noted in the contemporaneous and subsequent records.  A report of medical history dated in July 2001, the Veteran denied having headaches, dizziness, hearing loss, depression, loss of memory, or any periods of unconsciousness.  On a post-deployment physical examination in May 2003, the Veteran specifically having any problems with dizziness, lightheadedness, dimming of vision, or memory difficulty.  

In April 2007, the Veteran presented for VA treatment with complaints of balance problems, dizziness, headaches and sensitivity to bright lights.  He reported a history of a fall in service with a head injury and immediately feeling dazed, confused or "seeing stars," sensitivity to bright light, and headaches.  A TBI screen was positive and he was referred for a TBI consultation.  

At subsequent VA TBI consultations in May 2007, the Veteran reported that he had headaches, trouble walking in a straight line, and balance problems since his head injury in service.  He reported current symptoms of headaches, dizziness, and loss of balance, visual disturbance, light sensitivity, numbness/tingling of his body, and hearing difficulty.  A VA clinician notes indicate that the Veteran was found to meet the criteria for a minor TBI without significant sequelae.  Another VA clinician indicated that there was a "question of possible sequelae related to the TBI."

The Veteran was afforded a VA examination in July 2008.  He reported that he lost consciousness for about 30 seconds following the head injury in service.  He also reported current symptoms of daily headaches, dizziness, weakness, balance problems and cognitive difficulties such as occasional confusion, decreased memory, slowness of thought, problems with attention and concentration and difficulty understanding directions.  He further described occasional slurred speech, and numbness and tingling in all extremities and that his vision can become 'fuzzy' at times.  He reported that all of these symptoms had been present since the injury in 1994.  He also noted having difficulty with depression and associated marital and financial problems.  The examiner indicated that he could not determine whether the Veteran's current symptoms are due to his in-service trauma, post-service trauma, or from any other cause, without resorting to speculation.  The examiner explained that the Veteran's symptoms are numerous and are not clear cut for someone with a severe TBI.  

The Veteran is considered sound at entry into service in 1983 as no sequelae from the 1970 head injury was recorded on his entrance examination report.  Based on the current record, it is clear that the Veteran suffered a head injury in service.  It is unclear however, which, if any, of the current subjective and/or clinical findings, are etiologically related to that injury.  

There is no VA statutory or regulatory diagnostic criteria required to establish service connection for a TBI, but there are regulations governing how TBIs are evaluated once service connection is in effect.  However, service connection does require 1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.

The only competent evidence with respect to whether the Veteran has a current residuals from his in-service head injury, are the May 2007 and July 2008 VA findings.  These findings are inconclusive as to whether the Veteran actually has a current residual/disability that is causally related to the in-service head injury.  

In addition, contrary to the history reported to the VA clinicians by the Veteran in 2007 and 2008, the service treatment records show no reported loss of consciousness contemporaneous to the in-service head injury.  Further, while the Veteran is competent to report continuous symptoms since service; his current statements in this regard are not credible.  To the extent that the Veteran reports a continuity of symptoms following the 1994 injury, his current statements are outweighed by the more contemporaneous, lay and medical evidence of record, both in service and at discharge.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in July 2001 and May 2003 that reflect that he did not experience nearly any of the symptoms he reported to the VA clinicians as having been present since the 1994 injury.

To this end, the Board finds that both the May 2007 and July 2008 VA reports are also based on an inaccurate factual basis regarding the Veteran's in-service injury and residual symptoms.  Thus neither examination is particularly probative with respect to a causal nexus.  

In January 2013, the Board remanded the appeal to afford the Veteran with a TBI examination to determine whether he has any residual impairment from the head injury in service, but the Veteran failed to attend the scheduled VA examination without a showing of good cause.  Therefore, the claim must be adjudicated on the basis of existing evidence on file.  38 C.F.R. § 3.655(b).  

There is no other competent opinion in the record which establishes that the Veteran has current residuals of a TBI that was incurred during military service.  The Board further observes that the Veteran is already service-connected for migraine headaches and tinnitus.   

The question of a causal relationship between the Veteran's current symptoms and his head injury during service is not a simple medical question that he is competent to render an opinion on.  See Woelhaert v. Nicholson, 21 Vet. App. 456 (2007)(although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Rather, the matter at hand involves complex medical assessments that require medical expertise.  Such matters falls outside the realm of common knowledge of a lay person, that is, the diagnosis and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding complex medical issues.  For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the Veteran's current symptoms and a head injury during military service. 

The preponderance of the evidence is against the claim for service connection for residuals of a TBI, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).   Service connection is not warranted.

Increased Rating

The Veteran asserts that his service-connected mechanical low back pain is more severe than currently rated.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's mechanical low back pain is rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under diagnostic code 5237 a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

For the purpose of VA compensation, unfavorable ankylosis is defined in the VA's Schedule for Rating Disabilities as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See Note 5, 38 C.F.R. § 4.71a, DC 5237.

Consideration of any associated radicular pain in the lower extremities is inherent in the evaluation of the claim on appeal for an increased rating for a lumbar spine disability.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

After a review of all the evidence, the Board finds that a disability rating in excess of 40 percent is not warranted.  To receive an increased disability rating under this regulation, the evidence must show unfavorable ankylosis of the entire spine.  The October 2006 and March 2009 VA examination reports specifically note no evidence of spinal ankylosis.  During the August 2011 VA examination, the examiner found no joint ankylosis on a general musculoskeletal examination.  The VA and private outpatient treatment records also do not show any evidence of ankylosis.  As the findings do not reflect evidence of unfavorable ankylosis of the thoracolumbar spine, the criteria for the next higher rating based on combined range of motion have not been met.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As for objective neurologic abnormalities, the Veteran has separate ratings for radiculopathy which are addressed below.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no evidence of incapacitating episodes due to IVDS having a total duration of at least 6 weeks during the past 12 months such that a higher rating may be assigned under Diagnostic code 5243.

Radiculopathy of the Right and Left Lower Extremities

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124a, DC 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

An October 2006 VA examination of the spine revealed a normal motor examination with normal muscle tone and no atrophy.  The sensory exam was also normal.  The reflex examination showed absent bilateral knee and ankle jerks.  X-rays showed a normal lumbar spine.    

Private treatment records dated in December 2006 show a finding of lumbar radiculopathy secondary to degenerative disc disease of the lumbar spine.  

A June 2007 neurological examination showed hypoactive knee and ankle jerks during the reflex examination.  The motor examination showed the Veteran had active movement against some, but not full, resistance of the hip, knee, ankles, and great toes.  The sensory examination was normal.  

A November 2009 VA examination revealed active movement against some, but not full, resistance of the hips, knees, ankles, and great toes.  The sensory examination was normal and the reflex assessment showed hypoactive knee and ankle jerks bilaterally.  

A December 2009 examination showed normal reflex, sensory, and motor examinations.  The examiner performed lower extremity nerve conduction testing.  The study was normal and showed no evidence of radiculopathy, peripheral neuropathy, or localized entrapment.  

During the August 2011 VA examination, the examiner performed thorough neurological testing.  The detailed reflex examination was normal.  The sensory examination was normal in the bilateral lower extremities.  The motor examination was normal with normal muscle tone and no muscle atrophy.  The examiner noted radiographic notation of degenerative disc disease, L5-S1, and opined that the disc disease "would not be more disc disease than would be expected from the natural aging process."  

The evidence reflects that the Veteran has no more than mild lumbar radiculopathy bilaterally.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence warrants the assignment of separate 10 percent ratings for radiculopathy of the right and left lower extremities.

Higher ratings are not warranted as the objective clinical findings relative to radiculopathy do not reflect more serious neurologic impairment, such as atrophy, absent sensation, foot drop, or significant muscle or motor weakness.  No other neurological abnormalities associated with the service-connected lumbar spine condition have been shown by the evidence.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111,115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's service-connected disability of the thoracolumbar spine.  The thoracolumbar spine disability is manifested by pain, limitation of motion, and objective evidence of neurologic abnormalities in the lower extremities.  This disability picture is encompassed in the rating criteria.  In other words, the Veteran does not have any symptomatology not already encompassed in the Rating Schedule under the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has not been submitted; the claim of service connection for chronic strain, right and left inner thighs, to include as secondary to service-connected mechanical low back pain, is not reopened.  

Service connection for a TBI is denied.

A disability rating in excess of 40 percent for mechanical low back pain is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent disability rating, but no more, for right lower extremity radiculopathy is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent disability rating, but no more, for left lower extremity radiculopathy is granted. 


REMAND

In January 2013, the Board remanded the case for further development, which included scheduling a VA examination to evaluate his claimed heart disability.  On review of the claims file, it appears that the RO failed to schedule the Veteran for an examination of his heart.  Therefore, this issue must be remanded again for compliance with the Board's prior directives.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

The claim of service connection for a heart disability, to include hypertension, coronary artery disease, and acute myocardial infarction may have an impact of the Veteran's pending TDIU claim; therefore, they are inextricably intertwined.  A decision by the Board on the claim for TDIU would, at this point, be premature.

Finally, on remand, the RO must contact the Veteran and ask that he identify any additional, pertinent VA and non-VA treatment records that are outstanding.  Any such records must then be made accessible to the examiners.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his heart disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain identified records must be fully documented in the claim file.

2.  After associating any additional records with the claims file, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed heart disorder.  The claims folder (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed in conjunction with the examination.  

The examiner is to state whether it is at least as likely as not that the Veteran has a current heart disorder (to include hypertension, myocardial infarction, and coronary artery disease) that: a) had onset in service; or within one year of discharge; or c) is otherwise related to service, to include the findings of hypercholesteremia in service; or d) is caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  

Should the Veteran fail to attend the scheduled examination, the examiner is asked to render a nexus opinion based on the records in the claims file, if possible.  If the examiner is unable to provide the opinion without examination of the Veteran, then this must be stated in the report.

The examiner must explain the medical reasoning behind the conclusions reached.  If the examiner again feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Arrange to have the Veteran's file reviewed by physiatrist to determine whether it is at least as likely as not (approximately 50 percent probability) that the Veteran's service-connected disabilities of prevent the Veteran from obtaining or following substantial gainful employment. 

The Veteran's file must be provided to the VA examiner for review. 

The examiner must explain the medical reasoning behind the conclusions reached.  If the examiner again feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Thereafter, readjudicate the claims, to include entitlement to a TDIU.  If either of the claims remains denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


